Exhibit 10.1

 

AMENDMENT TO PUT/CALL OPTION AND CONSENT AGREEMENT

 

This Amendment to Put/Call Option and Consent Agreement (this “Amendment”) is
dated as of October 16, 2020 (the “Amendment Date”) by and among AdaptHealth
Corp., a Delaware corporation (“Pubco”), AdaptHealth Holdings LLC, a Delaware
limited liability company (the “Company”), and the stockholders of Pubco or
noteholders of the Company, as applicable, listed on the signature pages hereto
(each, a “Holder” and collectively, the “Holders”). Pubco, the Company and the
Holders are each referred to as a “Party” and, collectively, they are sometimes
referred to as the “Parties.”

 

WHEREAS, the Parties are party to that certain Put/Call Option and Consent
Agreement, dated as of May 25, 2020 (as amended or supplemented prior to the
date hereof, the “Agreement”); and

 

WHEREAS, the Parties desire to amend the Agreement, pursuant to Section 7.3 of
the Agreement, as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 

1.            Amendments. Sections 2.1 and 5.4(a) in the Agreement are each
hereby amended to replace the reference to “October 31, 2020” therein with
“December 31, 2020”.

 

2.            No Additional Changes. Except as expressly and specifically
amended by this Amendment, all provisions of the Agreement shall remain in full
force and effect in accordance with their terms. This Amendment is limited
precisely as written and shall not be deemed to be an amendment to any other
term or condition of the Agreement or any of the documents referenced therein.
This Amendment shall form a part of the Agreement for all purposes, and each
party thereto and hereto shall be bound hereby. From and after the date hereof,
all referenced in the Agreement to “this Agreement” shall mean the Agreement as
amended by this Amendment.

 

3.            Capitalized Terms. All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

 

4.            Miscellaneous. Article VII of the Agreement is hereby incorporated
herein in its entirety, mutatis mutandis.

 

[signature page follows]

 







 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

  ADAPTHEALTH CORP.       By: /s/ Luke McGee   Name: Luke McGee   Title: Chief
Executive Officer           ADAPTHEALTH HOLDINGS LLC       By: /s/ Luke McGee  
Name: Luke McGee   Title: Chief Executive Officer

 

[Signature page to Amendment to Put/Call Option and Consent Agreement]

 







 

  BLUEMOUNTAIN FOINAVEN MASTER FUND L.P.       By: /s/ Richard Horne   Name:
Richard Horne   Title: Deputy General Counsel, Tax           BMSB L.P.       By:
/s/ Richard Horne   Name: Richard Horne   Title: Deputy General Counsel, Tax    
      BLUEMOUNTAIN FURSAN FUND L.P.       By: /s/ Richard Horne   Name: Richard
Horne   Title: Deputy General Counsel, Tax           BLUE MOUNTAIN SUMMIT
OPPORTUNITIES FUND II (US) L.P.       By: /s/ Richard Horne   Name: Richard
Horne   Title: Deputy General Counsel, Tax

 

[Signature page to Amendment to Put/Call Option and Consent Agreement]

 





 